Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 08/19/2020.
Claims 1-20 are pending.

Election/Restrictions
Restriction to one of the following inventions are required under 35 U.S.C. 121:
This application contains claims directed to the following patentably distinct species:
I. Species I, drawn to the first embodiment, an image forming apparatus that generates a display list and performs raster image processing in sequential order, according to Figures 1-10 and pages 19-31 of the specification.
II. Species II, drawn to the second embodiment, an image forming apparatus that generates a display list and performs raster image processing in parallel, according to Figures 11-13 and pages 31-32 of the specification.
III. Species III, drawn to the third embodiment, an image forming apparatus that performs decompression, rasterizing and compression in different threads and three bands are processed along the order of the bands in each of the threads, according to Figures 14-16 and pages 32-36 of the specification.
IV. Species IV, drawn to the fourth embodiment, an image forming apparatus that performs processing from receiving print data from a host computer and converting the print data into an intermediate code, according to figures 17-21 and pages 36-42 of the specification.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for, prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
Applicants are advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).
Should applicant traverse on the ground that the inventions or species are not patentably Distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicants are advised that he reply to this requirement to be complete must include an election of the invention to be examined even though the requirements be traversed (37 CFR 1.143). Restriction to one of the following inventions are required under 35 U.S.C. 121:
This application contains claims directed to the following patentably distinct species:
Species I, drawn to the first embodiment, a method for configuring natural language grammars including the steps for providing, to an evaluator, the audio query and the first and second transcriptions; receiving, from the evaluator, an indication of which of the first transcription and the second transcription is a correct transcription; and adjusting a value implemented to calculate the first NLU score or a value implemented to calculate the second NLU score, according to Claims 1-13, Figures 1-3 and page 5, paragraph [0020] -  page 14, paragraph [0052] of the specification.
II. Species II, drawn to the second embodiment, a method of automatically generating phrasings including the steps for performing a grammar conflict check by searching for existing grammars that are able to interpret the transcription and verifying that no existing grammar can interpret the transcription; and adding a phrasing that matches the transcription to an edit grammar, according to Claims 14-19, Figure 4 and page 14, paragraph [0053] – page 18, paragraph [0066] of the specification.
III. Species III, drawn to the third embodiment, a method of automatically adjusting grammar weights including the steps for searching for a grammar that is able to interpret the transcription; and  changing a weight corresponding to at least one word of the transcription that matched the grammar, the weight being changed in dependence upon the at least one word of the transcription and whether or not the at least one word that is supported in the matched grammar is a word with intent, according to Claim 20, Figure 1 and pages 18, paragraph [0067] – page 20, paragraph [0074] of the specification.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for, prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
Applicants are advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the inventions or species are not patentably Distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicants are advised that he reply to this requirement to be complete must include an election of the invention to be examined even though the requirements be traversed (37 CFR 1.143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/VU B HANG/Primary Examiner, Art Unit 2672